ORDER

The Court hereby issues its order summarizing its decision in this matter. The Court issues this order immediately after oral argument today because this is an expedited election case and there are concerns about timelines in the election process. A formal opinion will follow in a few days. The Court hereby AFFIRMS the ruling of the Office of Hearing and Appeals that Dr. Joe Shirley, Jr., can not run *322as a candidate for the Office of Navajo Nation President in the upcoming 2010 elections. The Court thereby also AFFIRMS the decision of the Navajo Nation Election Administration that 2 N.N.C. § 1002(D) prohibits Presidential candidates from running for a third consecutive term. 2 N.N.C. § 1002(D) complies with Diné bi beenahaz’áanii and is therefore valid.